Title: To Benjamin Franklin from Margaret Stewart, 8 January 1782
From: Stewart, Margaret
To: Franklin, Benjamin


Sir
London 8 Janr 1782
I hope longe before this; You, have recd the Copy of my Brothers Work; & I make no doubt, but by your recomendation, it must be admired; it has met with little or no encouragment in this Country; Notwithstanding You took so much pains to recomend it in the year ’74; & I have been a great Sufferer by it; as I am no Stranger to Your benevolence; I hope You will give me Some assistance; as I have an expencive Law Suit carrying on, & am at Present very much distressed; the favor of Your answere as Soon as posible, will oblige Your most humble & devoted Servant
M Stewart

Please to direct for me at No 6 Cambridge Street near Golden Square

  
Addressed: A Monsieur / Monsieur Dr Franklin / a Passy pres de / Paris
Notation: M Stewart London 8. Janvr. 1782.
